Citation Nr: 0835241	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-36 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Hepatitis C was not demonstrated during the veteran's 
service, and is not shown to be otherwise related thereto. 

3.  The record does not demonstrate that the veteran engaged 
in combat with the enemy, and the evidence does not reflect 
that the veteran sustained a PTSD-precipitating stressor 
during the course of his military service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).    

2.  PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2002, September 2002, July 2004, March 2006, 
May 2006, July 2006 and October 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the October 2006 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claims.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  
 
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Background

Service medical records, including the veteran's separation 
examination of December 1969, are silent as to complaints, 
findings, treatment or diagnoses relating to hepatitis C 
and/or PTSD.

The record reflects diagnoses of hepatitis C along with 
diagnoses of PTSD, but as will be explained in greater detail 
below, the PTSD diagnosis is no based on reliable evidence.

The veteran asserts that he acquired hepatitis during service 
because he received inoculations by air gun injections and/or 
the disorder was connected to haircuts.  He additionally 
advances that he has PTSD as a result of being shot at and 
almost killed; from harsh treatment and physical attacks that 
were racially motivated.  He claims that his nose was broken 
in one of those attacks.  He additionally claims that he 
reported his complaints to the Air Force Inspector General 
(AFIG).  Efforts to obtain supporting documentation of the 
report from the AFIG were unavailing.

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.   "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA together with private medical records 
and examination reports.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claim file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Hepatitis C

It is not disputed that the record establishes that the 
veteran has Hepatitis C, which, according to an August 2005 
VA examination, was first diagnosed in 2001, many years after 
service.  As noted above, the veteran attributes the disorder 
to air gun injections and/or haircuts during service.  

Service treatment records do not reflect blood transfusions, 
tattoos or that the veteran engaged in any Hepatitis high 
risk activity during his military service.  On the other 
hand, the veteran has a well documented post service history 
of drug abuse.  After filing his claim, he claimed that his 
drug dependence began in the early 1970's.  See August 2005 
VA examination report.  However, earlier treatment records 
from 1999 report his beginning intravenous drug usage was in 
1976 when he was 27 years old (some years after his 
separation from service).

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In August 2005, the RO obtained a VA medical opinion as to 
whether his Hepatitis was as likely as not related to his 
military service.  The examiner conducted a comprehensive 
review of the claims file, conducted a physical examination, 
considered various risk factors and concluded that the 
veteran's Hepatitis was more likely the result of post 
service intranasal and intravenous drug usage.  The examiner 
reported the chances of contracting Hepatitis from the drug 
sources are much greater than the claimed sources of air guns 
and/or haircuts.  The examiner concluded that it was less 
likely that the disorder was related to service. No medical 
opinion or other competent medical evidence to the contrary 
has been presented.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

PTSD

Service connection for PTSD requires the presence of three 
elements: (1) a current diagnosis of PTSD, (2) evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence of a causal nexus between the current PTSD 
symptomatology and the specific claimed in- service stressor.  
See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Where a 
diagnosis of PTSD exists, the sufficiency of the claimed in-
service stressor is presumed.  Nevertheless, credible 
evidence that the claimed in-service stressor actually 
occurred is also required.  Id.  Where the claimed PTSD 
stressor is related to combat, service department evidence 
that the veteran was engaged in combat or received "the 
Purple Heart, Combat Infantryman Badge, or similar citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in[-]service 
stressor."  Id.

Where, as here, the claimed stressor is not combat related, 
it must be corroborated by credible supporting evidence.  See 
Cohen, 10 Vet. App. at 142.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provide that corroboration must, and can only, be found in 
the service records."  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor," Dizoglio, 9 Vet. App. 
at 166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence,"  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records . . . does not relieve 
the BVA of its obligation to assess the credibility and 
probative value of the other evidence."  Doran, 6 Vet. App. 
at 290-91.  However, "[a]n opinion by a mental health 
professional based on a post service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor."  Cohen, 10 Vet. App. at 145 (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)); see also Wood v. 
Derwinski, 190, 193 (1991).
Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in- service stressor occurred. Although 
service connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below:
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.
(2) If the evidence establishes that the veteran was a 
prisoner-of- war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.
(3) If a post-traumatic stress disorder claim is based on in- 
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f).

Procedures concerning the evaluation of PTSD claims provide 
that "alternative sources" may provide credible evidence of 
a noncombat stressor in PTSD claims based on personal 
assault.  See Manual M21-1, Part III, Change 49, 5.14 (Feb. 
20, 1996).  The service record may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports.  
Therefore, development of alternative sources for information 
is critical.

In this case, the veteran indicated that he filed reports 
with the AFIG; however, efforts to corroborate his claims in 
those regards were unavailing.  

The veteran filed for entitlement to service connection for 
PTSD in 2001.  In April 2002, a VA psychologist diagnosed 
PTSD supported by the veteran's reported history of Vietnam 
experiences, his recurring dreams of Vietnam, history of 
exposure to body bags together with the horrible smell of 
death.  Despite the veteran's considerable exposure to 
violence apart from his military service, the examiner, 
noting the veteran's reported symptoms after Vietnam, but not 
before, as well as the veteran's detailed descriptions as to 
the horrible events to which he was exposed, found the "data 
clear in establishing the profound impact of Vietnam trauma 
on this man's life and in the establishment of his PTSD.  I 
AM DIAGNOSING [the veteran] WITH PTSD."  (emphasis in 
original).

The Board additionally observes that prior to filing his 
claim for entitlement to service connection for PTSD, his 
reported accounts of his military were either inaccurate 
and/or mundane.  See e.g. August 1999 VA progress notes- He 
claimed service in Vietnam from 1968 to 1979, but his 
reported stressors were that his daughter got pregnant out of 
wedlock, current supervisors were hard on him at work and 
financial difficulties.  See also April 1987 Social Worker 
Survey where he claimed only 6 months service in Vietnam but 
reported no stressors or unusual events associated with 
military service.  

It bears emphasis that the veteran's DD-214 does not reflect 
awards, decorations or any other indicia of service in 
Vietnam.  Moreover, the veteran's personnel records do not 
support that the veteran ever had service in Vietnam, or, for 
that matter, even outside the continental United States.

As noted above, the veteran claims that his nose was 
fractured during one of the claimed racial altercations 
during service.  The Board observes, however, that service 
medical records are silent as to complaints, findings, 
treatment or diagnoses relating to a nose fracture or, for 
that matter, any medical treatment for fighting.  On the 
other hand, private treatment records from September 1993 
report a history that the veteran fractured his nose in 1974, 
four or more years after he separated from service.  Based on 
the foregoing, the Board concludes that the veteran has 
misrepresented when his nose was fractured.  

Although the veteran reported that his military service 
commitment was terminated early because he had difficulty 
with authority and conforming with military life, official 
records report do not support his representations in those 
regards because the record demonstrates that his separation 
was attributed to inaptitude and inability to learn despite 
extensive remedial training. 

Credibility is the quality that makes something worthy of 
belief.  Because the statements of the veteran are replete 
with contradiction on key points such as concerning service 
in Vietnam, his separation and even having his nose fractured 
in service, the Board finds his assertions in support of his 
PTSD claim not credible.  As he is found to not be credible, 
the Board also does not accept assertions of in-service 
stressors as true.

In this case, the source evidence of the bulk of the claimed 
stressors derives from the veteran alone and has not been 
verified.  Accordingly, it is concluded that, even if the 
veteran carried diagnoses that unequivocally include PTSD, 
such diagnosis would be based on a stressor, which has been 
defined by the Court as inadequate as a matter of law to 
constitute "credible supporting evidence."  Hence, it would 
not be profitable to obtain additional medical evidence, in 
view of the absence of a confirmed stressor.  Accordingly, 
while the Board has reviewed, in detail, the medical evidence 
of record, including, most importantly, the VA diagnoses of 
PTSD in April and August 2002, the Board must find that those 
medical opinions suggesting an association between the 
claimed incidents and any mental pathology currently present 
carry no probative value because the claimant's account of 
his alleged stressor fundamentally lack credibility.  
Accordingly, the preponderance of the evidence is against 
entitlement to service connection for PTSD.

The veteran also advances as a stressor that his best friend 
was killed in Vietnam and that he was having nightmares of 
the event.  It has been verified that the named friend died 
in Vietnam as a result of drowning (non-hostile casualty), 
but the veteran did not witness the incident because he was 
not in Vietnam nor has this incident been advanced or 
supported as a stressor supporting a PTSD diagnosis in any 
clinical setting.  

Inasmuch as the veteran was not actually exposed to the 
traumatic event nor experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others, that death of his friend, while 
truly unfortunate, does not constitute a stressor and cannot 
support a diagnosis of PTSD.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for hepatitis C is denied.  

Service connection for PTSD is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


